[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT           FILED
                               ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                      No. 10-11896                   DEC 27, 2010
                                  Non-Argument Calendar               JOHN LEY
                                                                        CLERK
                                ________________________

                                  Agency No. A088-099-785


BALTAZAR RAMIREZ-RAMIREZ,

lllllllllllllllllllll                                                     Petitioner,

                                              versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                     Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                     (December 27, 2010)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
      Pro se petitioner Baltazar Ramirez-Ramirez, a native and citizen of

Guatemala of Mayan descent, seeks review of the Board of Immigration Appeals’

(BIA) order affirming the immigration judge’s (IJ) denial of his application for

asylum, 8 U.S.C. § 1158(a); withholding of removal, 8 U.S.C. § 1231(b)(3); and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment (CAT), 8 C.F.R. § 208.16(c).

We dismiss his petition in part and deny it in part.

      Ramirez-Ramirez entered the United States in July 2000 without being

admitted or paroled. In 2008, he filed an application for asylum, withholding of

removal, and CAT relief based upon his race and membership in a particular social

group, namely the Maya Indians. At a removal hearing, Ramirez-Ramirez testified

that in Guatemala in 1999 he had been beaten by four men who told him he should

die and that “all Mayans should disappear from Guatemala.” Ramirez-Ramirez

did not seek medical attention or contact the police after this incident, and he

experienced no other problems from the time of the attack until he fled Guatemala

several months later. Ramirez-Ramirez’s mother, sisters, and grandfather

remained in Guatemala undisturbed. Ramirez-Ramirez explained that he had not

filed his asylum application sooner because he was unaware of the opportunity.




                                          2
       The IJ denied relief from removal, finding the asylum application untimely

and that the circumstances did not excuse its tardiness. The IJ further found that

Ramirez-Ramirez had not shown eligibility for withholding of removal or CAT

relief based on the single isolated incident. The IJ noted that Ramirez-Ramirez’s

family remained in Guatemala unharmed.

       On appeal to the BIA, Ramirez-Ramirez challenged only the denial of

asylum and withholding of removal. The BIA affirmed, finding the asylum

application time-barred and that Ramirez-Ramirez had not shown that

circumstances warranted excusing the untimely application. The BIA further

found that Ramirez-Ramirez failed to show it was more likely than not he would

be persecuted on account of a protected ground if he returned to Guatemala.

Finally, the BIA determined that Ramirez-Ramirez had not shown he was entitled

to CAT relief. This petition for review followed.

       Ramirez-Ramirez argues that “extraordinary circumstances” excused the

untimely filing of his asylum application. With respect to his claim for

withholding of removal, Ramirez-Ramirez argues that he was persecuted in

Guatemala based on his race and membership in a particular social group.1


       1
          Ramirez-Ramirez did not challenge the denial of CAT relief before the BIA; therefore,
he has failed to exhaust the issue and we lack jurisdiction to review it even though the BIA
addressed it sua sponte. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir.

                                               3
       A. Asylum

       We review our subject-matter jurisdiction de novo. Gonzalez-Oropeza v.

U.S. Att’y Gen., 321 F.3d 1331, 1332 (11th Cir. 2003). An alien may apply for

asylum if he “demonstrates by clear and convincing evidence that the application

has been filed within 1 year after the date of the alien’s arrival in the United

States.” 8 U.S.C. § 1158(a)(2)(B). An application filed after one year may be

considered if the alien shows “either the existence of changed circumstances

which materially affect the applicant’s eligibility for asylum or extraordinary

circumstances relating to the delay in filing an application within the period

specified.” 8 U.S.C. § 1158(a)(2)(D). “[N]o court shall have jurisdiction to

review any determination of the Attorney General regarding the timeliness of the

asylum application.” Chacon-Botero v. U.S. Att’y Gen., 427 F.3d 954, 956 (11th

Cir. 2005) (quotation omitted).

       Here, the BIA determined that Ramirez-Ramirez’s asylum application was

time-barred and that he had not demonstrated extraordinary circumstances to


2006). In any event, Ramirez-Ramirez’s argument concerning the BIA’s denial of his request for
CAT relief is limited to a passing reference in his brief. This is inadequate to raise his CAT
claim before this court, and we conclude he has abandoned it. Greenbriar, Ltd. v. City of
Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989). Finally, Ramirez-Ramirez argues for the
first time in his petition for review that he established eligibility for withholding of removal
based on a pattern or practice of persecution. Because he did not raise this argument before the
BIA, he has failed to exhaust it and we lack jurisdiction to consider it. Amaya-Artunduaga, 463
F.3d at 1250.

                                               4
excuse his untimely filing. We lack jurisdiction to review that determination and

accordingly dismiss Ramirez-Ramirez’s petition for review with respect to his

asylum claim.

      B. Withholding of Removal

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). “Insofar as the Board adopts the IJ’s reasoning,

we review the IJ’s decision as well.” Id. We review legal determinations de novo,

and review “administrative fact findings under the highly deferential substantial

evidence test.” Rivera v. U.S. Att’y Gen., 487 F.3d 815, 820 (11th Cir. 2007)

(quotation omitted). We must affirm the BIA’s decision if it is “supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006) (quotations

omitted). To reverse a factual finding by the BIA, we must find that “the record

compels a reversal; the mere fact that the record may support a contrary

conclusion is not enough to justify a reversal of the administrative findings.”

Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc).

      To be granted withholding of removal, an alien must show that his life or

freedom would be threatened on account of his race, religion, nationality,

                                          5
membership in a particular social group, or political opinion. Sanchez v. U.S. Att’y

Gen., 392 F.3d 434, 437 (11th Cir. 2004). Persecution is an “extreme concept”

requiring more than a few isolated incidents of verbal intimidation and minor

physical abuse. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1347, 1353 (11th

Cir. 2009). When seeking withholding of removal, an “alien bears the burden of

demonstrating that he more-likely-than-not would be persecuted or tortured upon

his return to the country in question.” Id. (quotation omitted).

      The BIA found that Ramirez-Ramirez failed to meet his burden of

demonstrating past persecution. We agree. One isolated incident alone does not

rise to the “extreme concept” of persecution. Furthermore, Ramirez-Ramirez has

not shown that it is more likely than not that he would be persecuted if he returned

to Guatemala. Ramirez-Ramirez experienced no problems between the time of the

incident and his flight to the United States several months later. Neither he nor his

family received threats after Ramirez-Ramirez left Guatemala, and his family

members who remain in Guatemala have never been harmed. See Ruiz v. U.S.

Att’y Gen., 440 F.3d 1247, 1259 (11th Cir. 2006) (considering lack of harm to

alien’s family who remain in the alien’s country). On these facts, we conclude the

record does not compel reversal of the BIA’s order affirming the denial of

withholding of removal.

      PETITION DISMISSED IN PART AND DENIED IN PART.

                                          6